       Case 1:20-cv-01460-JPC-GWG Document 12 Filed 12/10/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 12/10/2020
                                                                       :
SHAEL CRUZ,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-1460 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
SUMMER INFANT (USA), INC.,                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff filed the Complaint on February 19, 2020. (Dkt. 1.) Defendant was served with

the Complaint on March 2, 2020 making Defendant’s Answer or response to the Complaint due on

March 23, 2020. (Dkt. 6.) The parties twice stipulated to an extension of time for Defendant to

Answer, with the most recent deadline being May 20, 2020. (See Dkts. 7-10.) To date, Defendant

has neither answered the Complaint nor appeared in this action.

        It is hereby ORDERED that any motion for default judgment shall be filed, in accordance

with the Court’s Individual Rules and Practices for Civil Cases, no later than December 30, 2020.

Defendant shall file any opposition to the motion for default judgment by January 13, 2021. It is

further ORDERED that Plaintiff serve Defendant via overnight courier (1) with a copy of this Order

within one business day of the date of this Order; and (2) with a copy of the motion for default

judgment and all supporting papers within one business day of the date of any such motions. In

each case, within two business days of service, Plaintiff must file proof of service on the docket.

        In the event that Plaintiff elects not to file a motion for default judgment, it is further

ORDERED that Plaintiff must show cause by December 30, 2020 why this action should not be

dismissed for failure to prosecute. If Plaintiff fails to inform the Court of his intent to proceed with
      Case 1:20-cv-01460-JPC-GWG Document 12 Filed 12/10/20 Page 2 of 2


this case and show cause why his action should not be dismissed by that date, the Court may dismiss

this action for failure to prosecute without further notice.

       SO ORDERED.

Dated: December 10, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                            United States District Judge




                                                  2
